1
l

UNITED STATES DISTRICT COURT F j in E 

FoR THE MSTRICT oF CoLUMB1A OCT l 4 wl
clerk U.S. D\s\xlct & Bankrulll¢)_'
' ' fC l mbta
RoBERT BoUr)INoT, ) °°“"S‘°'"‘° °'s"'°t° ° "

)

Plaintiff, )

)

v ) Civil Action No.  7 

)

THE UNITED s'rATEs oF AMERICA, )
>

Defendant. )

MEMoRANDUM 0PIN10N

This matter is before the Court on the plaintiff s application to proceed in forma paup ris
and his pro se complaint which in its entirety states:
ln l776, my ancestor, Elias Boudinot[,] loaned the Continental
Congress ll million dollars My family is now seeking repayment,

including financial adjustment for 1776 money to 2014 money and
interest from l776 until today.

Compl.

The Court is mindful that a complaint filed by a pro se litigant is held to a less stringent
standard than is applied to a pleading drafted by a lawyer. See Haz'nes v. Kerner, 404 U.S. 519,
520 (1972). Nonethelcss, a complaint is subject to dismissal if it is frivolous, malicious, or fails
to state a claim upon which relief can be granted 28 U.S.C. § l9l5(e)(l )(B). And "a complaint,
containing as it does both factual allegations and legal conclusions, is frivolous where it lacks an
arguable basis either in law or in fact." Neitzke v. Wz`lliams, 490 U.S. 319, 325 (1989). Where,

as here, the complaint not only fails to state a claim but also lacks an arguable basis in law,

dismissal is warranted. .S`ee id. at 328. Accordingly, the complaint will be dismissed. An Order

consistent with this Memorandum Opinion is issued separately.

rfl»»ia:l\

United Statei/ District Judge

DATE; lb  \